Stagy, O. J.
It is the contention of the plaintiff that the signers of the original recall petition are not permitted by law to withdraw their names therefrom and that the defendant was and is without authority to remove from said petition the name of any qualified elector. Non constat the original petition was signed by only 896 qualified electors — • admittedly 5 less than the required number, and there is nothing on the record to show that this deficiency was met by the supplemental petition purporting to contain 58 additional names. It may or may not have been signed by as many as 5 qualified electors. So far as the record discloses, no action was ever taken upon this amended or supplemental petition. For this reason, if for no other, the writ of mandamus, which is only available to enforce a clear legal right, was properly denied. Hayes v. Benton, 193 N. C., 379, 137 S. E., 169; Umstead v. Board of Elections, 192 N. C., 139, 134 S. E., 409; Herson v. Doughton, 186 N. C., 723, 120 S. E., 481.
Affirmed.'